Citation Nr: 1741554	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   


FINDING OF FACT

The Veteran's back disability, to include degenerative disc disease and spondylosis, was not present during service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his current back disability is the result of an in-service fall in 1975. 

Initially, to the extent the Veteran's representative asserts that a more contemporaneous VA examination is warranted, there is no indication of a material change in the Veteran's back disability since his 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (the mere passage of time does not require VA to obtain an updated examination).  Regarding the assertions that the Veteran's lay statements were not properly considered by the VA examiner, the Board finds that such statements lack credibility due to inconsistency in presentation for reasons outlined below; therefore, to remand for an opinion more thoroughly addressing such statements would amount to an exercise in futility.  Accordingly, a remand for an updated examination or opinion in this case is not warranted.

A.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, one of the conditions at issue is a "chronic disease." 38 C.F.R. 
§ 3.309(a).  When a chronic disease identity is established during service, (or within the applicable presumptive period), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  Where the condition is not sufficiently identified as chronic or shown to be chronic during service or the presumptive period, or where chronicity is legitimately questioned, then a showing of continuity of symptomology after service is required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as arthritis (spondylosis) manifest to a compensable degree of 10 percent or more within a year of separation, such disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

However, service connection may be granted on a direct basis for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Relevant Factual Background

April 1975 service treatment records show that the Veteran fell approximately 10 feet and landed on his back and questionably his cranium.  X-rays taken at the time of the chest, skull and entire spine (cervical, dorsal and lumbar) were all normal and no back injury was diagnosed.  During his November 1977 separation examination, the Veteran denied recurrent back pain in his Report of Medical History and no back injuries or diseases were noted.

The record is silent for complaints of back pain until July 2008, when the Veteran reported increasing back pain and stiffness over the previous several months.  The private physician attributed these symptoms to residuals of a right tibia fracture, which had occurred the previous September.  The same finding of low back pain due to the tibial fracture was made in June 2010.  July 2010 physical therapy records also show the Veteran reported low back pain that began in October 2007 when he fell on a training trip for work.  He was diagnosed with degenerative disc disease and facet arthritis and he specifically denied any previous back injury at that time.

In January 2011, the Veteran reported falling 20 feet out of a window during service and that his back started hurting within the past 8-10 years.  He also stated he has had no other back accidents or mishaps since service.  He underwent a VA spine examination in April 2011, during which he reported chronic low back problems since service.  The examiner diagnosed degenerative disc disease and spondylosis, and opined that it was less likely than not that these disabilities were related to the Veteran's fall during service.  The examiner explained that the Veteran's fall was early in his service and there are no followup notes of any ongoing back pain and his separation physical was unremarkable for any back pain or problems.  The examiner concluded that without ongoing documentation or ongoing care during service or within 5 years of separation, the residuals from the fall are most likely to have been resolved self-limited conditions.

In November 2011, the Veteran submitted a letter from his private physician "regarding his low back pain of 4 years duration." The letter notes the Veteran's statement that he originally injured his back while in service in 1975, that he had no new injury to his back since then, and that his current pain "reminds him of the discomfort he had in 1975."  The physician opined that "it is as likely as not that [the Veteran's] back pain may be related to his initial injury while stationed in Germany in 1975." (Emphasis added).

C.  Analysis and Findings

The Board finds based on the evidence of record that service connection is not warranted for the Veteran's current back disability.  

While service treatment records do show a fall in 1975, there is no diagnosis or treatment for any back injury.  The Veteran was examined and x-rayed and no back injury was diagnosed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (the lack of a notation of a condition where it would be expected, like during treatment or especially upon examination, suggests its absence).  Notably, the Veteran also denied any previous back injury in his statements to his physical therapist in July 2010.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).
However, even if a back injury was sustained in service and went undetected and undiagnosed at the time, the evidence during service does not show any ongoing chronic problems or sequelae from the initial injury.  The Veteran denied back pain at separation and no back problems were reported or found at separation or shortly thereafter.  Indeed, it was not until nearly 30 years following service that the record shows complaints of back pain in relation to a recent right tibia fracture.  In his January 2011 Notice of Disagreement (VA Form 21-4138), the Veteran stated "The fact that I had no subsequent in service medical care and none immediately following my discharge can be attributed to the fact that I was 22 years old at discharge and at that age aches and pains are shrugged off or ignored."  However, the Board emphasizes that the Veteran did in fact report multiple problems at separation and immediately following separation and also claimed service connection for injuries resulting from the same fall that purportedly caused his current back disability.  No mention was made at that time of any back problems.  See Curry, supra.

Furthermore, the Veteran's statements regarding the continuity of symptomatology since service have been contradictory, with the Veteran reporting at different times that his back pain began in 2007, 2000-2003, or during service.  It was not until after the Veteran filed his claim for benefits that he reported continuity of symptomatology since service.  As such, the Board does not find the Veteran to be a reliable historian regarding the onset of his current back condition or his symptomatology since service and therefore that the evidence does not support a showing of a manifestation to 10 percent following service or a continuity of symptomatology sufficient to support a finding of presumptive service connection for a chronic condition.  38 C.F.R. §§ 3.307, 3.309; see Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Moreover, the evidence of record does not establish a sufficient nexus to warrant service connection on a direct basis.  The Board finds the April 2011 VA examiner's opinion to be the most probative, because the examiner was fully informed of the pertinent factual premises of the case as a result of an examination and a review of the claims file and the opinion is based upon consideration of the Veteran's relevant prior medical history.  Furthermore, the opinion contains a fully articulated and definitive conclusion that contains the requisite degree of certainty required for medical nexus evidence, and is supported by a reasoned analysis that the Board can consider and weigh against contrary opinions.  See Nieves-Rodriguez, 22 Vet. App. 295 at 301 ("a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Here, the examiner noted that the fall was early in the Veteran's service and there was no following documentation of a back condition during or for 5 years following service.  See July 1978, July 1981 and December 1984 VA examination reports.  Therefore, the opinion is afforded a high degree of probative value.

By contrast, the letter submitted by the Veteran containing his physician's opinion was not based on a review of the relevant evidence of record.  Moreover, and critically, the physician's opined that the Veteran's back condition "may" be related to the in-service fall, which is not sufficiently conclusive or definitive to establish a medical nexus.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").  Finally, the opinion does not provide any underlying rationale as to how the conclusion was reached and therefore does not merit significant probative value.  Nieves-Rodriguez, 22 Vet. App. 295 at 301.  

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the relationship between arthritis or degenerative disc disease and a fall decades prior.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his back disability to an in-service fall more than 40 years ago, he is not considered medically qualified to address such a question.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current back disability is related to service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back condition is denied.



____________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


